Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Klopp (US3606178A) nor Strutz (US20030029947A1) disclose every single limitation as set forth, nor does the combination of Klopp and Strutz teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein an inner casing is arranged in an interior space of the outer casing, the inner casing having an interior space that forms the mounting cavity, such that the bearing that is retained in the mounting cavity is fixed inside the inner casing; wherein the sealing member is interposed between the outer casing and the inner casing; and wherein the sealing member is made of an elastic material that supports the inner casing inside the outer casing in a movable manner, such that the bearing that is fixed inside the inner casing is flexibly and movably supported in the interior space of the outer casing by means of the elastic material of the sealing member” in combination with the other limitations of the claim. 
Claims 2 and 4-10 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        /JESSICA CAHILL/Primary Examiner, Art Unit 3753